Per Curiam.

Respondent was admitted to the Bar on February 6,1953. On January 12,1972, he was charged in the United States District Court for the Western District of New York with the offense of willfully and knowingly attempting to evade Federal income taxes, by filing a false and fraudulent income tax return, in violation of section 7201 of title 26 of the United States Code.
On February 14, 1972, respondent was convicted of this charge upon his plea of nolo contendere and sentenced to pay a fine of $5,000.
The charge of which respondent was convicted relates to a deliberate fraud on the Government and is a violation of the Canons of Professional Ethics and of subdivisions EC 1-1 to EC 1-5 and DR 1-102 of canon 1 of the Code of Professional Responsibility, and he is guilty, within the meaning of subdivision 2 of section 90 of the Judiciary Law, of conduct contrary to the standards of professional ethics applicable to members of the Bar. Giving consideration to all the relevant circumstances we conclude that respondent should be suspended for a period of one year and thereafter until there has been compliance with the conditions to be stated in the order to be entered herein.
Goldman, P. J., Del Vecchio, Marsh, Wither and Cardamons, JJ., concur.
Order of suspension entered.